Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT

 

TO

 

CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

Effective as of November 30, 2010

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (this “First Amendment”) executed
effective as of November 30, 2010 (the “First Amendment Effective Date”) is
among Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the “Borrower”), each
of the Lenders that is a signatory hereto and Wells Fargo Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

 

Recitals

 

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of May 24, 2010 (as amended, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

 

B.            The Borrower has informed the Administrative Agent that it will
not be able to comply with the terms of Section 8.13(a) with respect to the
Reserve Report delivered as of September 1, 2010 and has requested a waiver from
such Section.

 

C.            The Administrative Agent and the Majority Lenders have agreed to
waive such Section with respect to the September 30, 2010 Reserve Report.

 

D.            The Administrative Agent, the Borrower and the Majority Lenders
have agreed to amend certain provisions of the Credit Agreement.

 

E.             NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.        Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this First Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.

 

Section 2.        Amendments to Credit Agreement.

 

2.1           Definitions.

 

(a)           Section 1.02 is hereby amended by amending and restating the
following definitions:

 

“‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement, dated as of November 30, 2010 as the same may
from time to time be further amended, modified, supplemented or restated.

 

--------------------------------------------------------------------------------


 

‘Excluded Taxes’ means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower or any Guarantor is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.04(a)), (i) any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 5.03(d), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.03(a) or Section 5.03(b) and (ii) any Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the requirements set forth in FATCA after December 31,
2012.

 

‘Subordinated Parent Debt’ means intercompany Debt between the Borrower and the
Parent that by its terms does not allow the Parent to ask for, sue for, take,
demand or accept from the Borrower by set-off or in any other manner any payment
of principal or interest until the termination of the Commitments, no Letter of
Credit is outstanding and all Swap Agreements secured by the Loan Documents
shall be terminated and which is subject to a subordination agreement among the
Parent, the Borrower, the Administrative Agent and the Second Lien Agent.”

 

(b)           Section 1.02 is hereby amended by adding the following defined
terms in the appropriate alphabetical order:

 

“‘FATCA’ means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.

 

‘FCPA’ means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

‘Intercreditor Agreement’ means that certain Intercreditor Agreement dated as of
November 30, 2010 among the Borrower, the Administrative Agent and the Second
Lien Agent as the same may from time to time be amended, modified, supplemented
or restated as permitted therein.

 

2

--------------------------------------------------------------------------------


 

‘Loan Documents’ means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Intercreditor Agreement and the Security
Instruments.

 

‘Money Laundering Laws’ means any Governmental Requirement related to terrorism
financing or money laundering including the USA PATRIOT Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

 

‘OFAC’ means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

‘Permitted Refinancing Debt’ means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
or any Second Lien Notes (the “Refinanced Debt”); provided that (a) such new
Debt is in an aggregate principal amount not in excess of $75,000,000; (b) such
new Debt has a stated maturity no earlier than the stated maturity of the
Refinanced Debt and an average life no shorter than the average life of the
Refinanced Debt and (c) such new Debt does not contain any covenants which are
materially more onerous to the Borrower and its Subsidiaries than those imposed
by the Refinanced Debt.

 

‘Second Lien Agent’ means Wells Fargo Energy Capital, Inc. as Administrative
Agent under the Second Lien Term Loan Agreement.

 

‘Second Lien Notes’ means the Notes from time to time issued pursuant to the
Second Lien Term Loan Agreement, together with all amendments, modifications and
supplements thereto permitted by Section 9.04(b).

 

‘Second Lien Term Loan Agreement” means that certain Second Lien Credit
Agreement dated as of November 30, 2010 among the Borrower, the Second Lien
Agent and the lenders party thereto from time to time and together with all
amendments, modifications and supplements thereto permitted by Section 9.04(b).

 

‘Second Lien Term Loan Documents’ means the Second Lien Term Loan Agreement, the
Second Lien Notes and any other “Loan Documents” (as defined therein), in each
case, together with all amendments, modifications and supplements thereto
permitted by Section 9.04(b).

 

‘Term Lender’ means each “Lender” as defined in the Second Lien Term Loan
Agreement (or such corresponding term in the event the Second Lien Term Loan
Agreement is refinanced as permitted by the Intercreditor Agreement).”

 

3

--------------------------------------------------------------------------------


 

2.2           Section 5.03.  Section 5.03 is hereby amended by adding the
following Section 5.03(f):

 

“(f)          FATCA.  If a payment made to a Lender under any Loan Document
would be subject to federal withholding Tax imposed by FATCA if such Lender
failed to comply with the applicable reporting requirements of FATCA (including
those in § 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent and the Borrower (i) a certification signed
by the chief financial officer, principal accounting officer, treasurer, or
controller, and (ii) other documentation reasonably requested by the
Administrative Agent or the Borrower, in each case sufficient for the
Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Lender has complied with such applicable
reporting requirements.”

 

2.3           Section 8.14(c).  Section 8.14(c) is hereby amended and restated
as follows:

 

“(c)         The Borrower will at all times cause the other material tangible
and intangible assets of the Borrower and each Subsidiary to be subject to a
Lien of the Security Instruments in accordance with the terms thereof.”

 

2.4           Section 8.14.  Section 8.14 is hereby amended by adding the
following Section 8.14(d):

 

“(d)         The Borrower will not, and will not permit any Subsidiary to, grant
a Lien on any Property to secure the Second Lien Notes not already subject to a
first-priority Lien in favor of the Administrative Agent for the benefit of the
Lenders without first (i) giving fifteen (15) days’ prior written notice to the
Administrative Agent thereof and (ii) granting to the Administrative Agent to
secure the Indebtedness a first-priority, perfected Lien on the same Property
pursuant to Security Instruments in form and substance satisfactory to the
Administrative Agent (provided that Excepted Liens of the type described in
clauses (a) to (d) and (f) of the definition thereof may exist, but subject to
the provisos at the end of such definition).  In connection therewith, the
Borrower shall, or shall cause its Subsidiaries to, execute and deliver such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.”

 

2.5           Section 9.01(a) and (b).  Sections 9.01(a) and (b) are hereby
amended and restated as follows:

 

“(a)         Ratio of Total Debt to EBITDAX.  The Borrower will not, at any
time, permit its ratio of Total Debt as of such time to EBITDAX for the four
fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than (i) 4.0 to 1.0 for any quarter ending on or before
December 31, 2010 and (ii)

 

4

--------------------------------------------------------------------------------


 

3.75 to 1.0 for each quarter thereafter.  Notwithstanding the foregoing, for the
purpose of determining EBITDAX of the Borrower and its Subsidiaries for this
Section 9.01(a) for the four fiscal quarters ending (i) December 31, 2010,
EBITDAX shall be equal to the EBITDAX of the Borrower and its Subsidiaries for
the fiscal quarter ending on such date multiplied by 4, (ii) March 31, 2011,
EBITDAX shall be equal to the EBITDAX of the Borrower and its Subsidiaries for
the two fiscal quarters ending on such date multiplied by 2 and (ii) June 30,
2011, EBITDAX shall be equal to the EBITDAX of the Borrower and its Subsidiaries
for the three fiscal quarters ending on such date multiplied by 4/3.

 

(b)             Current Ratio.  The Borrower will not permit, as of the last day
of any fiscal quarter, its ratio of (i) consolidated current assets (including
the unused amount of the total Commitments, but excluding non-cash current
assets under FAS 133) to (ii) consolidated current liabilities (excluding
non-cash current obligations under FAS 133 and current maturities under this
Agreement and the Second Lien term Loan Agreement) to be less than 1.0 to 1.0.”

 

2.6            Section 9.01.  Section 9.01 is hereby amended by adding the
following Section 9.01(c):

 

“(c)         Interest Coverage Ratio.  The Borrower will not, as of the last day
of any fiscal quarter, permit its ratio of EBITDAX to Interest Expense, each for
the four fiscal quarters ending on such date, to be less than 3.0 to 1.0. 
Notwithstanding the foregoing, for the purpose of determining EBITDAX and
Interest Expense of the Borrower and its Subsidiaries for this
Section 9.01(d) for the four fiscal quarters ending (i) March 31, 2011, EBITDAX
and Interest Expense shall be equal to the EBITDAX and Interest Expense of the
Borrower and its Subsidiaries for the fiscal quarter ending on such date
multiplied by 4, (ii) June 30, 2011, EBITDAX and Interest Expense shall be equal
to the EBITDAX and Interest Expense of the Borrower and its Subsidiaries for the
two fiscal quarters ending on such date multiplied by 2 and (iii) September 30,
2011, EBITDAX and Interest Expense shall be equal to the EBITDAX and Interest
Expense of the Borrower and its Subsidiaries for the three fiscal quarters
ending on such date multiplied by 4/3.

 

2.7           Section 9.02.  Section 9.02 is hereby amended by renumbering
Section 9.02(i) as Section 9.02(j) and adding a new Section 9.02(i) as follows:

 

“(i)          Debt under the Second Lien Term Loan Agreement and any guarantees
thereof, the principal amount of which Debt does not exceed $75,000,000 in the
aggregate and any Permitted Refinancing Debt in respect thereof.

 

2.8           Section 9.03.  Section 9.03 is hereby amended by renumbering
Section 9.03(e) as Section 9.03(f) and adding a new Section 9.03(e) as follows:

 

5

--------------------------------------------------------------------------------


 

“(e)         Liens created pursuant to the Second Lien Term Loan Documents.”

 

2.9           Section 9.04.  Section 9.04 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

 

“Section 9.04         Dividends, Distributions, Redemptions, Restricted Payments
and Second Lien Notes.

 

(a)           Dividends, Distributions, Redemptions and Restricted Payments. 
The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, return any capital to its stockholders or make any distribution of its
Property to its Equity Interest holders, except (i) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock),
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iii) the Borrower may make cash distributions to the Parent
with respect to the payment of reasonable fees and expenses incurred in the
ordinary course of business in connection with the maintenance of its corporate
existence, reporting obligations, tax and accounting preparation and other
similar fees and expenses and (iv) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries.

 

(b)           Second Lien Notes.  The Borrower will not, and will not permit any
Subsidiary to: (i) amend, modify, waive or otherwise change, consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Second Lien Term Loan Document except as permitted by the Intercreditor
Agreement, provided that the foregoing shall not prohibit the execution of
supplemental agreements to add guarantors if required by the terms thereof
provided that any such guarantor also guarantees the Indebtedness pursuant to
the Guaranty Agreement and each of the Borrower and such guarantor otherwise
complies with Section 8.14(b) and (ii) Redeem (whether in whole or in part) the
Second Lien Notes; provided that the Borrower may Redeem any Second Lien Notes
in a principal amount not exceeding the aggregate principal amount of Permitted
Refinancing Debt.”

 

2.10         Section 10.01.  Section 10.01 is hereby amended by adding the
following Sections 10.01(n) and (o):

 

“(n)         an Event of Default under the Second Lien Term Loan Agreement (as
such term is defined therein).

 

(o)           the Intercreditor Agreement, after delivery thereof shall for any
reason, except (i) to the extent permitted by the terms thereof or (ii) solely

 

6

--------------------------------------------------------------------------------


 

attributable to the actions (or failure to act) of the Administrative Agent,
cease to be in full force and effect and valid, binding and enforceable in
accordance with its terms against the Borrower or any party thereto or holder of
the Debt subject thereto or shall be repudiated by any of them, or cause the
payment of the obligations of the Second Lien Notes to be senior in right to the
payment or obligations of this Agreement or any payment by the Borrower or any
Guarantor in violation of the terms of the Intercreditor Agreement.”

 

2.11         Article XI.  Article XI is hereby amended by adding the following
Section 11.12:

 

“Section 11.12       Intercreditor Agreement.  Each of the Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof as if such Lender was a signatory
thereto.  Each Lender (and each person that becomes a Lender hereunder pursuant
to Section 12.04(b)) hereby (i) acknowledges that the Administrative Agent is
acting under the Intercreditor Agreement as the First Lien Administrative Agent,
and that the Second Lien Agent is acting under the Intercreditor Agreement as
the Second Lien Administrative Agent and that the Administrative Agent and the
Second Lien Agent are Affiliates and (ii) waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against the Administrative Agent or the Second Lien Agent any claims,
cause of action, damages or liabilities of whatever kind or nature relating
thereto.  Each Lender (and each Person that becomes a Lender hereunder pursuant
to Section 12.04(b)) hereby authorizes and directs the Administrative Agent to
enter into the Intercreditor Agreement on behalf of such Lender and agrees that
each of the Administrative Agent and the Second Lien Agent, in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement.”

 

Section 3.       Borrowing Base.  For the period from and including the First
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $50,000,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12 of the Credit
Agreement.

 

Section 4.       Waiver

 

4.1           Limited Waiver.  In reliance on the representations and warranties
set forth in Section 6 below and subject to the satisfaction of the conditions
set forth in Section 4.2 below, the Administrative Agent and the Majority
Lenders hereby waive the provisions of Section 8.13(a) with respect to the
September 30, 2010 Reserve Report.

 

4.2           Conditions to Limited Waiver.  The waiver provided in Section 4.1
of this First Amendment is conditioned upon the Borrower delivering title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by the internal Reserve
Report of the Borrower as audited and certified by Netherland, Sewell &

 

7

--------------------------------------------------------------------------------


 

Associates, Inc. as of October 29, 2010, with respect to certain Oil and Gas
Properties of the Borrower and its Subsidiaries as of September 30, 2010 that
were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report, including evidence that (a) at least 90% of the total value
of the Borrower’s Oil and Gas Properties evaluated by such Reserve Report, with
respect to certain Oil and Gas Properties of the Borrower and its Subsidiaries
as of September 30, 2010 and (b) 95% of the total value of the Borrower’s Oil
and Gas Properties evaluated by each such Reserve Report delivered on or after
March 1, 2011, in each case, are on Federal leases, State leases, allotted lands
or fee simple.

 

Section 5.       Conditions Precedent.  The effectiveness of this First
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 5,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance (or waived in accordance with Section 12.02 of the Credit
Agreement):

 

5.1           First Amendment and Mortgage Supplement.  The Administrative Agent
shall have received multiple counterparts of this First Amendment as requested
from the Borrower and each Lender and the mortgage supplement for McKenzie and
Dunn Counties North Dakota from the Borrower.  In connection with the execution
and delivery of the mortgage supplement, the Administrative Agent shall be
reasonably satisfied that the mortgage supplement, together with existing
Security Instruments, create first priority, perfected Liens (subject only to
Excepted Liens identified in clauses (a) to (d) and (f) of the definition
thereof, but subject to the provisos at the end of such definition) on at least
80% of the total value of the Oil and Gas Properties evaluated in the most
recently delivered Reserve Report and after giving effect to the acquisition of
the Peak Properties (as such term is defined below).

 

5.2           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the First Amendment Effective Date.

 

5.3           Fees.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the date
hereof.

 

5.4           Secretary’s Certificate.  The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of the
Borrower and each Guarantor setting forth (a) resolutions of its board of
directors with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the First Amendment and the other Loan Documents being
entered into on the First Amendment Effective Date to which it is a party and to
enter into the transactions contemplated in those documents and (b) the officers
of the Borrower or such Guarantor (i) who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and (ii) who will,
until replaced by another officer or officers duly authorized for that purpose,
act as its representative for the purposes of signing documents and giving
notices and other communications in connection with this Agreement and the
transactions contemplated hereby, (iii) specimen signatures of such authorized
officers, and (iv) the articles or

 

8

--------------------------------------------------------------------------------


 

certificate of incorporation and bylaws of the Borrower and such Guarantor,
certified as being true and complete.  The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

 

5.5           Legal Opinion.  The Administrative Agent shall have received an
opinion of (a) Dorsey & Whitney, LLP, special counsel to the Borrower and
(b) Lathrop & Gage, LLP with regard to the Oil and Gas Properties of the
Borrower located on the Fort Berthold Indian Reservation which opinion shall,
among other things, conclude that (i) at least 90% of the total value of the
Borrower’s Oil and Gas Properties after taking into effect the acquisition of
the Peak Properties, are on Federal leases, State leases, allotted lands or fee
simple, (ii) the Credit Agreement, the Loan Documents, the Peak Acquisition
Documents (as such term is defined below) and the performance of the Borrower
and its Subsidiaries of their obligations thereunder do not violate the
provisions of any Governmental Requirement or tribal law, rule, regulation , or
order, (iii) all consents and approvals have been received by the Borrower and
its Subsidiaries by applicable Governmental Authorities and tribal authorities,
(iv) the proposed mortgage supplement is in proper form and creates a valid Lien
and security interest in the Property mortgaged thereunder and (v) it is most
probable that proper venue for any suit regarding any of the Borrower’s Oil and
Gas Properties (including the Peak Properties) thereon would be the Federal
Courts and not any tribal court.

 

5.6           Title.  The Administrative Agent shall have received title
information as the Administrative Agent may reasonably require satisfactory to
the Administrative Agent setting forth the status of title to at least 80% of
the total value of (a) the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and (b) the Peak Properties.

 

5.7           Environmental.  The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Peak Properties.

 

5.8           Material Contracts.  The Administrative Agent shall have received
and reviewed all material contracts of the Borrower and its Subsidiaries related
to the Peak Properties and such material contracts shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

5.9           Peak Acquisition.  The consummation of the acquisition of certain
real and personal property assets including certain Oil and Gas Properties (the
“Peak Properties”) from Peak Grasslands, LLC (“Peak”) pursuant to the terms of
that certain Asset Purchase Agreement among Peak, the Parent and the Borrower
dated as of October 19, 2010 (together with such assignments and other documents
related thereto, the “Peak Acquisition Documents”) on terms and conditions
reasonably acceptable to the Administrative Agent.

 

5.10         Peak Acquisition Documents.  The Administrative Agent shall have
received (a) a true and complete copy of the Peak Acquisition Documents,
certified as such by the Borrower, and (ii) evidence of all consents and
approvals received pursuant to the Peak Acquisition Documents.

 

9

--------------------------------------------------------------------------------


 

5.11         Second Lien Term Loan.  The Administrative Agent shall have
received evidence that the Second Lien Term Loan Agreement has been entered into
by the Borrower, the Second Lien Agent and the Term Lender.

 

5.12         Intercreditor Agreement.  The Administrative Agent shall have
received multiple counterparts of the Intercreditor Agreement from the Borrower
and the Second Lien Agent.

 

5.13         Swap Agreements.  The Administrative Agent shall have received
evidence that the Borrower has maintained the Swap Agreements which were in
place when the Administrative Agent conducted its due diligence with respect to
the Peak Acquisition.

 

5.14         Other.  The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request in advance in writing.

 

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 6.        Ratification and Affirmation; Representations and Warranties;
Etc.  The Borrower hereby (a) acknowledges the terms of this First Amendment;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; and (c) represents and warrants to the Lenders that,
as of the date hereof, after giving effect to the terms of this First Amendment:
(i) all of the representations and warranties contained in each Loan Document to
which the Borrower is a party are true and correct in all material respects as
though made on and as of the First Amendment Effective Date (unless made as of a
specific earlier date, in which case, was true as of such date); (ii) no Default
or Event of Default has occurred and is continuing; and (iii) no event or events
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.        Miscellaneous.

 

7.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment.  This First
Amendment shall constitute a Loan Document, as such term is defined in the
Credit Agreement.

 

7.2           No Waiver.  Neither the execution by the Administrative Agent or
the Lenders of this First Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred

 

10

--------------------------------------------------------------------------------


 

prior to the date of the effectiveness of this First Amendment or which may
occur in the future under the Credit Agreement and/or the other Loan Documents. 
Similarly, nothing contained in this First Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or the Lenders’ right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default, (b) amend or alter any
provision of the Credit Agreement (other than the amendments provided for in
Section 2 of the First Amendment), the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.  Nothing in this First
Amendment shall be construed to be a consent by the Administrative Agent or the
Lenders to any Default or Event of Default.  Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

7.3           Counterparts.  This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

7.4           Successors and Assigns.  This First Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.5           Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable and documented out-of-pocket costs and
reasonable expenses incurred in connection with this First Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.

 

7.6           Severability.  Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.7           No Oral Agreement.  THIS WRITTEN FIRST AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

11

--------------------------------------------------------------------------------


 

7.8           Governing Law.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.

 

 

BORROWER:

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

First Amendment

Signature Page - 1

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Vice President

 

 

 

 

 

 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Vice President

 

First Amendment

Signature Page - 2

 

--------------------------------------------------------------------------------